DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                          TIMOTHY L. BRADLEY,
                               Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D17-2567

                             [February 8, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 502016CF008280A.

   Cary Haughwout, Public Defender, Narine N. Austin, Assistant Public
Defender, West Palm Beach, and Timothy L. Bradley, Lake City.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.